Case: 2:17-cv-00720-EAS-EPD Doc #: 62-2 Filed: 03/05/19 Page: 1 of 3 PAGEID #: 1543




                          EXHIBIT D
        Case: 2:17-cv-00720-EAS-EPD Doc #: 62-2 Filed: 03/05/19 Page: 2 of 3 PAGEID #: 1544




From:                             Williams, Tyler (DC)
Sent:                             Friday, October 12, 2018 5:21 PM
To:                               mcoxattorney@gmail.com
Cc:                               Qureshi, Abid (DC)
Subject:                          Greg Anglin subpoenas - Obeidallah v. Anglin


Michael,



Thank you for speaking with me this morning regarding the document and deposition subpoenas that we served on your
client, Mr. Greg Anglin, on September 25, 2018 in relation to Obeidallah v. Anglin, et al., 2:17-CV-00720 (S.D. Ohio).



The document subpoena required Mr. Anglin to produce responsive materials on or before October 12, 2018 at 9:00
AM. As you know, your client failed to comply with the document subpoena, and you have asked for an extension to
transmit responsive materials. As a courtesy, we will agree to extend the deadline to produce materials responsive to
the document subpoena to Wednesday, October 17, 2018 at 9:00 AM.



Additionally, the deposition subpoena required Mr. Anglin to appear and testify at a deposition on Tuesday, October 16,
2018 at 9:00 AM. You have indicated that your client is unable to appear for a deposition at that date and time. We will
agree to take Mr. Anglin’s deposition, consistent with the as-served terms of the deposition subpoena, at any of the
following dates and times: (1) Tuesday, October 23, 2018, at 9:00 AM Eastern; (2) Tuesday, October 30, 2018, at 9:00
AM Eastern; or (3) Wednesday, October 31, 2018, at 9:00 AM Eastern.



Please let us know if these terms are acceptable and which date/time for the deposition is most convenient for your
client. We do ask for your reply to this email by no later than Monday, October 15, 2018 at 12:00 PM Eastern.



Kind regards,



Tyler



Tyler Scot Williams



LATHAM & WATKINS LLP

                                                           1
      Case: 2:17-cv-00720-EAS-EPD Doc #: 62-2 Filed: 03/05/19 Page: 3 of 3 PAGEID #: 1545

555 Eleventh Street, NW

Suite 1000

Washington, D.C. 20004-1304

Direct Dial: +1.202.637.2389

Fax: +1.202.637.2201

Email: <mailto://tyler.williams@lw.com> tyler.williams@lw.com

<http://www.lw.com> http://www.lw.com




                                                        2
